Spencer J.
.It appears by the affidavit of the deponent, (and the allegation is uncontroverted) that in Oflober laft,. upon a writ of habere facias poffeffionem iffued out of this court, in the cafe of John Jackfon ex dem’ Nicholas Low and others, the deponent was turned out of poffeffion of a houfe and 50 acres of land, being part of lot No. 37, in Romulus, in the county of Cayuga; that the poffeffion held by him, was delivered by the agent of Mr. Low; that the deponent was, prior to the commencement of the ejeftment againft James Reynolds, in peaceable poffeffion of the land from which he was expelled 5 that the objeót of the fuit againft James Reynolds was, for the recovery of different lands which he held on another part of the lot, and that the two .poffeffions were feparatc and diftin£t.
It is a fettled rule of practice, that no tenant, who was in poffeffion anterior to the commencement of an ejec rnent, can be'difpofieffed upon a judgment, and writ of poffeffion, in which he is no party. It is the opinion of the court, that Peter Reynolds is entitled to relief, and that a writ of reftitution iiiue to re-inftate him in the poffeffion of the premifcs, from which he has been thus irregularly oufted.